Per Curiam.
This action was brought to enforce a lien on shingle bolts for the sum of 817.60 due each of the plaintiffs, and the defendant has appealed, alleging that the evidence is insufficient to sustain the claims; but, after an examination of it, we think the judgment should be affirmed.
ON PETITION FOR REHEARING, DECEMBER 31, 1898.
Per Curiam.—The petition for rehearing in this case is so manifestly discourteous and unprofessional that it would justly subject the attorneys who presented it to the penalty of disbarment, were it not that a consideration of the whole petition reveals the fact that the offensive portion is more attributable to inexperience and ignorance of the well settled rules of conduct which govern attorneys in their relations with courts than to an actual intent to be contemptuous.
The petition will therefore be stricken from the files without further consideration.